MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 11, 2015, the cause upon appeal to
revise or reverse your judgment between

AAA Free Move Ministorage L.L.C., Appellant

V.

Latigo Properties, Inc. and The Brigham Living Trust, Appellee

No. 04-14-00075-CV and Tr. Ct. No. 2013-CI-18988

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is REVERSED. We RENDER judgment dismissing appellant’s
claims without prejudice. The case is REMANDED to address appellees’
request for attorney’s fees and costs. Costs of this appeal are assessed against
appellees.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 20, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00075-CV

                               AAA Free Move Ministorage L.L.C.

                                                   v.

                      Latigo Properties, Inc. and The Brigham Living Trust

        (NO. 2013-CI-18988 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
REPORTER'S RECORD                 $138.00   PAID          PETITIONER
CLERK'S RECORD                     $37.00   UNKNOWN
MOTION FEE                         $10.00   E-PAID        GREGORY VAN CLEAVE
MOTION FEE                         $10.00   E-PAID        GREG VANCLEAVE
REPORTER'S RECORD                  $50.00   PAID          WILLIAM OLIVER
REPORTER'S RECORD                 $138.00   PAID          PLAINTIFF
INDIGENT                           $25.00   PAID          ALBERT VAN CLEAVE
FILING                            $100.00   PAID          ALBERT VAN CLEAVE
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          ALBERT VAN CLEAVE
STATEWIDE EFILING FEE              $20.00   PAID          ALBERT VAN CLEAVE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 20, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853